DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1, 3, and 4, drawn to a method for providing a N-terminus glycine residues specific exopeptidase, wherein said N-terminus glycine residues specific exopeptidase is provided by a TET protein.

Invention 2	Claims 2 and 5, drawn to a method for the modification of all or part of the polypeptide content of a substrate comprising peptides, polypeptides and/or proteins harbouring a N-terminus glycine residue, wherein said modification is performed by at least a TET protein harbouring at least a N-terminus glycine residues specific exopeptidase activity.

Invention 3	Claims 6 and 8-11, drawn to a method for degrading, from the N-terminus part, a polypeptide harbouring a glycine residue at its N-terminal part, said method comprising a step of contacting said polypeptide harbouring a glycine residue at its N-terminal part with - at least a TET protein harbouring at least a N-terminus glycine residues specific exopeptidase activity.

Invention 4	Claim 7, drawn to a method for modifying all or part of the polypeptide content of a substrate comprising peptides, polypeptides and/or proteins, wherein at least one of the peptides, polypeptides and/or proteins of said substrate harbours a N-terminus glycine residue, said method comprising a step of contacting said 

Invention 5	Claims 12-14, drawn to a method for the modification of all or part of the polypeptide content of a substrate comprising peptides, polypeptides and/or proteins, wherein at least one of the peptides, polypeptides and/or proteins of said substrate harbours a N-terminus glycine residue.

The inventions listed as Inventions 1-5 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A same or corresponding technical feature shared among the inventions is a TET protein comprising the amino acid sequence as set forth in SEQ ID NO: 1, or any homologous protein derived from said TET protein as set forth in SEQ ID NO: 1 by substitution, addition or deletion of at least one amino acid.  However, the reference of Accession no. 058468 (DATABASE UniProt 058468, August 1, 1998; IDS filed 12/23/2020) teaches aminopeptidase PhTET4 from Pyrococcus horikoshii which has 100% amino acid identity with SEQ ID NO: 1 (see document WRITTEN OPINION OF THE INTERNATIONAL SEARCHING AUTHORITY, dated 06/11/2020, submitted with the instant application).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652